         Case 1:19-cv-00585-WMR Document 2 Filed 02/05/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

CHANDLER RYAN MOORE,                            PRISONER CIVIL RIGHTS
                                                42 U.S.C. § 1983
     Plaintiff,

v.                                              CIVIL ACTION FILE NO.
                                                1:19-cv-0585-WMR-JKL
SUPERIOR COURT OF CHEROKEE
COUNTY GEORGIA,

       Defendant.

                                        ORDER

       Plaintiff, confined in the Cherokee County Detention Center in Canton,

Georgia, submitted a “Complaint Addendum” that the Clerk has docketed as a new

civil rights action. [Doc. 1.] The Court determines that this document should be

filed under the docket number assigned to Plaintiff’s prior filed and currently

pending civil rights action. See Moore v. Cherokee County Superior Court, No.

1:19-CV-0292-WMR-JKL (N.D. Ga. filed January 14, 2019). The Court may

issue an order “to avoid unnecessary cost or delay” as to multiple actions

“involv[ing] a common question of law or fact . . . .” Fed. R. Civ. P. 42(a)(3).

Accordingly, it is appropriate to administratively close the present case and resolve

the matter in Plaintiff’s earlier-filed case.
        Case 1:19-cv-00585-WMR Document 2 Filed 02/05/19 Page 2 of 2




      For   the   reasons   stated   above,    the   Clerk   is   DIRECTED        to

ADMINISTRATIVELY CLOSE the present case and file Document 1 in Moore

v. Cherokee County Superior Court, No. 1:19-CV-0292-WMR-JKL (N.D. Ga.

filed January 14, 2019).

      The Clerk is FURTHER DIRECTED to terminate the reference to the

undersigned in the present case.

      SO ORDERED this 5th day of February, 2019.



                                            ___________________________________
                                            JOHN K. LARKINS III
                                            UNITED STATES MAGISTRATE JUDGE




                                        2
